Title: To James Madison from William Pinkney, 11 October 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir.
London, October 11th. 1808.

I am not able to judge whether my Reply to Mr. Canning’s Letter (enclosed in my public Dispatch) will be approved by the President.  I need not say that I hope it will.  At any Rate it can do no Harm, as it is simply my act.  What will be its Reception here I know not.  If ill received, as perhaps it may be although perfectly polite, it can affect only myself.  This last Reflection suggests another.  I can say with perfect Truth that I have no Desire to remain here a moment longer than I ought.  Dispose of me, therefore, as shall be thought best, and do not think that I am inclined to overrate myself, if I add that I beg you in any Event to be assured of my unshaken Attachment and best Services.
Mr. Canning’s answer to my Note and the accompanying Letter will no doubt, be well considered & thoroughly understood.  I may misconceive them, but I suppose them to be at once 
1426 390. 
1361 1429 669 1426 1098 833 937, 
insulting and insidious,
and have endeavoured in my Reply to counteract their purposes without giving just cause of offence.
I need not dissect to you these Papers; but I must make one Remark upon them.  The answer contains an Insinuation, scarcely to be mistaken, that our Embargo was concerted with France, and the Letter endeavours to provide Evidence of that Concert by its Account of what I said to Mr. Canning upon the Nature & origin of the Embargo.  It has always, as you know, been a favourite purpose here to make out that the President knew nothing of the B. Orders of Novr. at the Date of the Message recommending that Measure.  The Inference from this Fact, once established, wd. be, among other Things, that there cd. be no Inducement for including G. B. in the Embargo but an attachment to the French System of a "Blockade of the Continent".  You will find, if the Occasion shd. arrive, that we shall be accused by this Govt., much more directly than in Mr. Canning’s Papers, of having been Parties to what that Paper calls the "universal Combination".  I have thought it my indispensable Duty to repel in few Words the above Insinuation without appearing to understand it, and, in order to defeat the intended proof of it, to state explicitly what I really did say to Mr. Canning about the Embargo.  You will I am persuaded be of opinion that the Course I have pursued was absolutely forced upon me.  Nothing cd. be more disagreeable, than such a Discussion; but I think I shd. have forgotten what was due to my Country’s Honour, as well as to my own, if I had declined it.
A printed copy of the Orders, as to be signed in a few days was on the Presidents table, when the Embargo was resolved on in the Cabinet.  The Orders were republished from the English Copy in the Nat. Intelligencer.  JM]
If my Reply shd. not be disapproved, and the Papers which produced it shd. be laid before Congress or published, it will I presume be right to do the same with the Reply.
I look with Anxiety for the Packet.  It will not, I trust, appear that we are ready to submit to what G. B. now declares to be her Determination, notwithstanding that "His Majesty wd. gladly facilitate the Removal of the American Embargo as a Measure of inconvenient Restriction upon the American People!"
I send you English Newspapers, and the 1st. & 2d. parts of Vol. VI of Roberson’s Admy. Reports.
P.S.  In the Case of the French Prisoners, which I mentioned to you some time ago, they persevere in declining to acknowledge their Immunity as arising from the American Flag under the protection of which, in the prosecution of a lawful Voyage, they were found.
